Citation Nr: 0823101	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-03 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for spondylosis with 
degenerative disc disease of the cervical spine.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Army from June 1970 
to June 1982, including service in the Republic of Vietnam.  
He also had a subsequent period of service in the Army 
Reserve including periods of active duty for training 
(ACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for spondylosis with 
degenerative disc disease of the cervical spine and 
degenerative joint disease of the left knee.

The veteran's service medical records (SMRs) reveal that the 
veteran was treated for acute pain in the cervical spine in 
August 1980.  The veteran's SMRs also reveal that the veteran 
twisted his left knee while marching on ACDUTRA in January 
1995 and was treated for this injury from January 1995 to May 
1995. 

In May 2003, the veteran was afforded a VA Compensation and 
Pension (C&P) general medical examination.  The veteran 
reported that he had arthritis in the knees and neck.  He 
indicated that he suffered a gunshot wound to the left knee 
while in Vietnam in 1971 and that he did not receive any care 
beyond having a shell fragment removed by a medic.  Upon 
examination, the veteran's left knee showed a dime-sized 
scar.  The knees had no effusion, heat, or Baker's cysts.  
The knees extended to 0 degrees and flexed to 100+ degrees.  
McMurray and drawer tests were negative.  The veteran's 
cervical spine did not exhibit spasm or deformity.  The 
musculature and deep tendon reflexes were symmetrical.  The 
cervical spine showed an abnormal, impaired range of motion.  
X-rays of the veteran's left knee and cervical spine showed 
mild degenerative disease.  The examiner diagnosed the 
veteran with mild degenerative joint disease of the left knee 
and cervical spine.  However, the examiner did not render an 
opinion on whether the veteran's current degenerative joint 
disease of the left knee and cervical spine were related to 
the veteran's in-service injuries.

In September 2004, the veteran was afforded a VA C&P joints 
examination in conjunction with his claims for service 
connection.  The veteran reported that he suffered a gunshot 
wound to the left knee in 1971.  He stated that he injured 
his neck in parachute school in 1970 when he rolled after a 
jump.  Upon examination, the veteran's left knee had a normal 
range of motion and a score of 1+ on the Lachman test.  The 
veteran's cervical spine had impaired range of motion in 
lateral flexion and lateral rotation.  X-rays of the 
veteran's cervical spine revealed that the veteran had mild 
loss of normal cervical lordosis and mild degenerative disc 
disease.  X-rays of the veteran's knees did not reveal any 
significant arthritis.  The examiner diagnosed the veteran 
with mild cervical spondylosis, mild cervical degenerative 
disc disease with mild loss of cervical lordosis, and 
bilateral knee pain with normal radiographs.  The examiner 
rendered the opinion that the veteran's cervical spine 
degenerative disc disease is as likely as not related to the 
problems he is having with his knees.  However, the examiner 
did not render an opinion as to whether the veteran's current 
knee or cervical spine conditions were related to the 
veteran's in service injuries.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2007).  However, where a medical examination 
does not contain sufficient detail to decide the claim on 
appeal, the Board must return the report as inadequate for 
evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 
(1996); 38 C.F.R. § 4.2 (2007).  As discussed above, the 
examiners in May 2003 and September 2004 failed to render an 
opinion on whether the veteran's current cervical spine and 
left knee conditions are related to the veteran's in service 
injuries.  The Board must remand the claims for the veteran 
to be afforded another VA C&P examination for an opinion on 
whether the veteran's current cervical spine and left knee 
conditions are related to any incident in service.

In addition, the Board notes that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board 
has no discretion and must remand the claims.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any left knee and cervical spine 
conditions found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed and 
all findings should be reported in 
detail.  The examiner should render an 
opinion as to whether it is more likely 
than not (meaning likelihood greater than 
50%), at least as likely as not (meaning 
likelihood of at least 50%), or unlikely 
(meaning that there is a less than 50% 
likelihood) that the veteran's left knee 
condition is related to or had its onset 
during service, and particularly, to his 
report of an in-service gunshot wound and 
the treatment for a twisted left knee 
during the veteran's service on ACDUTRA.

The examiner should render an opinion as 
to whether it is more likely than not 
(meaning likelihood greater than 50%), at 
least as likely as not (meaning 
likelihood of at least 50%), or less 
likely than not or unlikely (meaning that 
there is a less than 50% likelihood) that 
the veteran's cervical spine condition is 
related to or had its onset during 
service, particularly to the complaint of 
pain noted in 1980.  

The examiner is asked to express an 
opinion as to whether it is more likely 
than not (meaning likelihood greater than 
50%), at least as likely as not (meaning 
likelihood of at least 50%), or unlikely 
(meaning that there is a less than 50% 
likelihood) that the veteran's cervical 
spine condition is proximately due to or 
the result of the veteran's left knee 
condition.  The examiner must provide a 
complete rationale any stated opinion.  

2.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



